Name: 81/592/EEC: Council Decision of 27 July 1981 on the granting of emergency food aid in the form of cereals to the Kingdom of Morocco
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-05

 Avis juridique important|31981D059281/592/EEC: Council Decision of 27 July 1981 on the granting of emergency food aid in the form of cereals to the Kingdom of Morocco Official Journal L 219 , 05/08/1981 P. 0012 - 0012****( 1 ) OJ NO L 141 , 27 . 5 . 1981 , P . 37 . COUNCIL DECISION OF 27 JULY 1981 ON THE GRANTING OF EMERGENCY FOOD AID IN THE FORM OF CEREALS TO THE KINGDOM OF MOROCCO ( 81/592/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , BY DECISION 81/367/EEC ( 1 ) THE COUNCIL SET ASIDE CERTAIN QUANTITIES OF CEREALS FOR EMERGENCY OPERATIONS AND OTHER UNFORESEEN SITUATIONS ; WHEREAS QUANTITIES OF CEREALS ARE STILL AVAILABLE UNDER THAT RESERVE ; WHEREAS THE COMMUNITY HAS RECEIVED A REQUEST FOR EMERGENCY FOOD AID ; WHEREAS THE COMMUNITY SHOULD RESPOND FAVOURABLY TO THIS REQUEST , HAS DECIDED AS FOLLOWS : SOLE ARTICLE EMERGENCY FOOD AID IN THE FORM OF 7 500 TONNES OF CEREALS FROM THE RESERVE UNDER THE 1981 PROGRAMME FOR FOOD AID IN CEREALS SHALL BE ALLOCATED , AS FOLLOWS : // // RECIPIENT // QUANTITY // DELIVERY TERMS // // KINGDOM OF MOROCCO // 7 500 TONNES // CIF // DONE AT BRUSSELS , 27 JULY 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER